Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 22, 2019

The Court of Appeals hereby passes the following order:

A19A0740. COBBLE v. LOCKHART.

      This civil appeal was docketed on November 13, 2018, such that appellant
Daniel Cobble’s initial brief was due on December 3, 2018. See Court of Appeals
Rule 23 (a) (appellant’s initial brief “shall be filed” within 20 days of docketing). As
of January 18, 2019, however, Cobble had neither filed an initial brief nor asked for
an extension of time to do so. We therefore DISMISS this appeal. Id. (failure to file
within 20 days, “unless extended upon motion for good cause shown, may result in
the dismissal of the appeal”).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/22/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.